Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         09-NOV-2018
                                                         09:53 AM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  LEONARDO R. CHAVEZ, Petitioner,

                                 vs.

THE HONORABLE PAUL B. K. WONG, JUDGE OF THE CIRCUIT COURT OF THE
  FIRST CIRCUIT, STATE OF HAWAI#I; DEPUTY PROSECUTING ATTORNEY
          THALIA MURPHY; ATTORNEY SALINA KANAI ALTHOF;
                  STATE OF HAWAI#I, Respondents.


                        ORIGINAL PROCEEDING
                        (CR. NO. 14-1-0360)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Leonardo R. Chavez’s

petition for writ of habeas corpus, filed on October 25, 2018,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner presents no special

reason for this court to invoke its jurisdiction at this time and

fails to demonstrate that he has a clear and indisputable right

to relief and a lack of alternative means to seek relief.        See

Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976) (the

supreme court will not exercise its original jurisdiction in

habeas corpus proceedings when no special reason exists for
invoking its jurisdiction”); Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); Honolulu Advertiser, Inc. v. Takao, 59 Haw.
237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is not

intended to supersede the legal discretionary authority of the

trial courts, cure a mere legal error, or serve as a legal remedy

in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, November 9, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2